Citation Nr: 0332651	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  95-31 720	)		DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
with dizziness, loss of memory and slurred speech.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.


REMAND

In a decision dated in May 2000, the Board denied the 
veteran's service connection claims.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in November 2002, the Court 
granted a Joint Motion submitted by both parties.  

Specifically, the Court found error in the May 2000 Board 
decision finding that no timely notice of disagreement had 
been filed with respect to the October 1992 denial of 
entitlement to service connection for a seizure disorder with 
dizziness, loss of memory and slurred speech.  In that 
regard, a review of the record shows that a statement of the 
case was issued to the veteran on the service connection 
matter in question in July 1995.  In a supplemental statement 
of the case issued in August 1995 the RO afforded the veteran 
60 days in which to perfect his appeal.  VA received a VA 
Form 9 in September 1995 in which the veteran indicated his 
desire to appeal the seizure disorder claim.  As such, the 
appeal was timely filed and the proper question on appeal at 
this time is entitlement to service connection and not 
whether new and material evidence had been received to reopen 
the veteran's claim regarding a seizure disorder with 
dizziness, loss of memory and slurred speech.  The Court 
vacated the Board's May 2000 decision insofar as such denied 
service connection for the claimed disabilities.  

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, the VCAA was generally discussed in the 
appellate materials submitted to the Court.  The record does 
not reflect, however, that the RO has yet complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, it appears that additional evidential development 
would be useful prior to adjudication of the merits of the 
veteran's claims.  Specifically, as noted by the veteran's 
attorney, VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran 
has reported the onset of psychiatric and seizure symptoms 
during service and continuing thereafter.  The available 
post-service medical opinions lack consistency with respect 
to the appropriate neuropsychiatric diagnoses and the 
etiology thereof.  Additionally, the medical professionals 
offering such opinions appear to have relied on the veteran's 
own history, without consideration of an accurate and 
complete medical history based on review of the veteran's 
service medical records or other records in the claims file.  
Based on such, the Board is of the opinion that contemporary 
examinations are required in order to ascertain the 
appropriate diagnoses and to obtain etiological opinions.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be advised to submit competent 
medical evidence of a causal connection 
between his military service and 
currently diagnosed seizure and 
psychiatric disabilities.  The veteran 
should also be advised to submit evidence 
showing whether or not he has specialized 
medical training in the neurologic or 
psychiatric/psychologic fields.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
MUST be provided to the examiner and 
review of such should be indicated in the 
completed examination report.

The RO must specify for the examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner is then requested to confirm 
or refute whether the veteran meets the 
diagnostic criteria for PTSD, and if so, 
to identify the confirmed stressor or 
stressors to which such diagnosis may be 
attributed.  

The examiner is otherwise requested to 
identify all existing psychiatric 
diagnoses and to provide an opinion as to 
whether it is more likely, less likely or 
at least as likely as not that each had 
its onset during or is otherwise related 
to the veteran's period of active 
service.  If the examiner determines that 
any currently existing psychiatric 
disability existed prior to service, he 
or she should so state and provide a 
detailed rationale as to the basis for 
such conclusion.  The examiner should 
then provide an opinion as to whether any 
pre-existing psychiatric disability 
underwent a permanent increase in 
severity during service.  

The rationale for all opinions should be 
provided, to include reference to facts 
relied on as documented in the claims 
file.

4.  The RO should schedule the veteran 
for neurologic examination to determine 
the existence and etiology of any seizure 
disorder, to include consideration of 
manifestations of vertigo, loss of memory 
and slurred speech.  The claims file, to 
include a copy of this remand, must be 
provided to the examiner for review.  Any 
indicated tests or studies should be 
conducted.  The neurologist is requested 
to specifically indicate whether a 
diagnosis can be made and to review the 
veteran's claims file and offer an 
opinion as to whether it is more likely, 
less likely or at least as likely as not 
that any current seizure disability (or 
diagnosed disability manifested by 
seizure-type activity, vertigo, memory 
loss and/or slurred speech) is 
etiologically related to service.  The 
rationale for all opinions should be 
provided.

5.  The RO should undertake any other 
development it determines to be 
indicated.  

6.  After the above has been completed 
the RO should readjudicate the claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his attorney should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

